     Case 5:17-cv-02514-JGB-SHK Document 94 Filed 11/08/18 Page 1 of 7 Page ID #:927



 1 GREENBERG TRAURIG LLP
   Robert S. Freund (SBN 287566)
 2
   freundr@gtlaw.com
 3 1840 Century Park East, Suite 1900
   Los Angeles, CA 90067
 4 Telephone: (310) 586-7700

 5
   Scott A. Schipma (pro hac vice)
 6 schipmas@gtlaw.com
   2101 L Street, N.W.
 7 Washington, DC 20037

 8
   Telephone: (202) 331-3141

 9 Attorneys for Defendant

10
      THE GEO GROUP, INC.

11 (Additional counsel listed on signature page)

12
                                UNITED STATES DISTRICT COURT
13

14
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

15                                    EASTERN DIVISION
16

17 RAUL NOVOA, individually and on                Civil No.: 5:17-cv-02514-JGB (SHKx)
      behalf of all others similarly situated,
18                                                Hon. Jesus G. Bernal
                        Plaintiff,                Hon. Shashi H. Kewalramani
19
             v.                                   DISCOVERY MATTER:
20                                                [PROPOSED] STIPULATED
                                                  ORDER REGARDING THE
21                                                DISCLOSURE OF PRIVILEGED
      THE GEO GROUP, INC.,                        INFORMATION
22
                        Defendant.
23

24

25

26

27

28
                                                 -1-
      WDC 373822866v1
     Case 5:17-cv-02514-JGB-SHK Document 94 Filed 11/08/18 Page 2 of 7 Page ID #:928



 1
             The parties, by and through their respective counsel, have jointly stipulated
 2
      to the terms of this Stipulated Order Governing the Disclosure of Privileged
 3
      Information, and with the Court being fully advised as to the same,
 4
             IT IS HEREBY ORDERED:
 5
                                           APPLICABILITY
 6
             1.         This Order shall be applicable to and govern all deposition transcripts
 7
      and/or videotapes, and documents produced in response to requests for production
 8
      of documents, answers to interrogatories, responses to requests for admissions,
 9
      affidavits, declarations, and all other paper or electronically stored information
10
      (“ESI”) or material produced, made available for inspection, or otherwise
11
      submitted by any of the parties in this litigation as well as testimony adduced at
12
      trial or during any hearing (collectively “Information”).
13
                                                SCOPE
14
             2.         This Stipulated Order does not constitute a concession by any party
15
      that any documents are subject to protection by the attorney-client privilege, the
16
      work product doctrine or any other potentially applicable privilege or doctrine.
17
      This agreement also is not intended to waive or limit in any way either party’s right
18
      to contest any privilege claims that may be asserted with respect to any of the
19
      documents produced except to the extent stated in the agreement. Notwithstanding
20
      anything herein, the receiving party maintains all rights to challenge the privilege
21
      designation of clawed back documents.
22           3.         By entering this Stipulated Order, a party is not giving up its right to
23 review its documents for privilege or any other reason (including to identify non-

24 responsive documents) and the existence of this Stipulated Order cannot be used to

25 compel a party to produce documents without review.

26

27

28
                                                   -2-
      WDC 373822866v1
     Case 5:17-cv-02514-JGB-SHK Document 94 Filed 11/08/18 Page 3 of 7 Page ID #:929



 1 DISCOVERY MATERIALS CONTAINING POTENTIALLY PRIVILEGED

 2                                        INFORMATION

 3           4.         The production of any privileged or otherwise protected or exempted
 4 Information, or the failure to object to the use of such Information, shall not be

 5 deemed a waiver or impairment of any claim of privilege or protection, including,

 6 but not limited to, the attorney-client privilege, the work product doctrine, or by

 7 another legal privilege protecting Information from discovery, provided that the

 8 producing party notifies the receiving party, in writing, of the production after its

 9 discovery of same.

10           5.         The production of privileged or otherwise protected or exempted
11 Information, or the failure to object to the use of such Information, whether

12 inadvertent or otherwise, is not a waiver of the privilege or protection from

13 discovery in this case or in any other federal or state proceeding pursuant to

14 Federal Rule of Evidence 502(d).

15           6.         The producing party must notify the receiving party within a
16 reasonable time, in writing, upon discovery that a privileged or otherwise protected

17 document has been produced, specifically identifying the protected document(s) by

18 Bates number.            Upon receiving written notice from the producing party that
19 privileged and/or work-product protected material has been produced (the

20 “Identified Materials”), all such information, and all copies thereof, shall be

21 returned to the producing party or destroyed or deleted within ten (10) business

22 days of receipt of such notice and any analyses, memoranda, or notes that were

23 internally generated based upon such inadvertently produced Identified Material

24 shall be sequestered.          The receiving party shall also attempt, in good faith, to
25 retrieve and return or destroy all copies of the Identified Materials in electronic

26 format in databases or other locations used to store the documents. The receiving

27

28
                                                 -3-
      WDC 373822866v1
     Case 5:17-cv-02514-JGB-SHK Document 94 Filed 11/08/18 Page 4 of 7 Page ID #:930



 1
      party may make no use of the Identified Materials during any aspect of this matter
 2
      or any other matter unless the documents are later designated by a court of
 3
      competent jurisdiction or the designating party as not privileged or protected.
 4
             7.         If any receiving party has reason to believe that it is in receipt of a
 5
      document from a producing party that is privileged, the receiving party shall in
 6
      good faith take reasonable steps to promptly notify the producing party of the
 7
      production of the Identified Materials so that the producing party may make a
 8
      determination of whether it wishes to have the Identified Materials returned or
 9
      destroyed pursuant to this Stipulation and Order.
10
             8.         Nothing in this Order overrides any attorney’s ethical responsibilities
11
      to refrain from examining or disclosing materials that the attorney knows or
12
      reasonably should know to be privileged and to inform the Disclosing Party that
13
      such materials have been produced.
14
             9.         The contents of the Identified Materials shall not be disclosed to
15
      anyone who was not already aware of the contents before the notice was made.
16
             10.        The party returning the Identified Materials may move the Court for
17
      an order compelling production of some or all of the material returned or
18
      destroyed, but the basis for such a motion may not be the fact or circumstances of
19
      the production.
20
             11.        The producing party retains the burden, upon the receiving party’s
21
      challenge, of establishing the privileged or protected nature of the inadvertently
22 produced material.

23           12.        If the receiving party has any notes or other work product reflecting
24 the contents of the Identified Materials, the receiving party will not review or use

25 those materials unless a court of competent jurisdiction later designates the

26 Identified Materials as not privileged or protected.

27

28
                                                   -4-
      WDC 373822866v1
     Case 5:17-cv-02514-JGB-SHK Document 94 Filed 11/08/18 Page 5 of 7 Page ID #:931



 1
             13.        The producing party will provide the receiving party with a privilege
 2
      log covering each of the Identified Materials, which meets all requirements for
 3
      privilege logs otherwise agreed to by the parties, and notes that such Identified
 4
      Materials were clawed back under the terms of this Order.
 5
                  WITH RESPECT TO DOCUMENTS NOT REVIEWED FOR
 6               PRIVILEGE FOR BURDEN MINIMIZATION OR EFFICIENCY
 7           14.        The producing party will notify the receiving party of this type of
 8     production prior to making such production five (5) business days prior to
 9     production. The Parties will negotiate separate parameters for such productions
10     and related protections.
11              IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
12

13 Respectfully submitted this 8th day of November, 2018.

14

15

16

17

18

19

20

21

22

23

24 ///

25 ///

26 ///

27

28
                                                  -5-
      WDC 373822866v1
     Case 5:17-cv-02514-JGB-SHK Document 94 Filed 11/08/18 Page 6 of 7 Page ID #:932



 1 AHDOOT AND WOLFSON PC                   GREENBERG TRAURIG LLP
 2
        /s/ Theodore Maya                   /s/ Robert S. Freund
 3 Theodore Maya                           ____________________________
      Robert Ahdoot                        Robert S. Freund
 4 Tina Wolfson                            1840 Century Park East
      10728 Lindbrook Drive                Suite 1900
 5 Los Angeles , CA 90024                  Los Angeles, CA 90067
      Telephone: 310-474-9111              (310) 586-7700
 6 Facsimile:: 310-474-8585                freundr@gtlaw.com
      Email:rahdoot@ahdootwolfson.com
 7          twolfson@ahdootwolfson.com     GREENBERG TRAURIG LLP
            tmaya@ahdootwolfson.com        Scott A. Schipma (pro hac vice)
 8                                         2101 L Street, N.W.
      LAW OFFICES OF R ANDREW              Washington, DC 20037
 9 FREE                                    (202)-331-3141
      R Andrew Free                        schipmas@gtlaw.com
10 2004 8th Avenue South
      Nashville , TN 37209
11 Telephone: 844-321-3221                 NORTON ROSE FULBRIGHT US
   Facsimile: 615-829-8959                 LLP
12 Email:
   andrew@immigrantcivilrights.com         Andrea L. D’Ambra (pro hac vice)
13                                         1301 Avenue of the Americas
      BURNS CHAREST LLP                    New York, NY 10019
14 William B Thompson                      Telephone: (212) 318-3000
      Warren Burns                         Facsimile: (212) 318-3400
15 900 Jackson Street Suite 500            andrea.dambra@nortonrosefulbright.co
      Dallas , TX 75202                    m
16 Telephone: 469-904-4550
      Facsimile: 469-444-5002              NORTON ROSE FULBRIGHT US
17 Email:wthompson@burnscharest.com        LLP
      Email: wburns@burnscharest.com       Lesley Holmes (Bar No. 271903)
18                                         555 South Flower Street
      BURNS CHAREST LLP                    Forty-First Floor
19 Korey A Nelson                          Los Angeles, California 90071
      Lydia A Wright                       Telephone: (213) 892-9200
20 Charles J. Gower                        Facsimile: (213) 892-9494
      365 Canal Street Suite 1170          lesley.swanson.holmes@nortonrosefulb
21 New Orleans , LA 70130                  right.com
      Telephone: 504-799-2845
22 Facsimile:: 504-881-1765                NORTON ROSE FULBRIGHT US
   Email:knelson@burnscharest.com          LLP
23       lwright@burnscharest.com          Charles A. Deacon (pro hac vice)
         jgower@burnscharest.com           300 Convent St.
24                                         San Antonio, Texas 78205
                                           Telephone: (210) 270-7133
25                                         Facsimile: (210) 270-7205
                                           charlie.deacon@nortonrosefulbright.co
26                                         m
27

28
                                          -6-
      WDC 373822866v1
     Case 5:17-cv-02514-JGB-SHK Document 94 Filed 11/08/18 Page 7 of 7 Page ID #:933



 1 AL OTRO LADO                                 NORTON ROSE FULBRIGHT US
   Nicole Ramos                                 LLP
 2 511 E. San Ysidro Blvd., #33                 Mark Emery (pro hac vice)
   San Ysidro, CA 92173                         799 9th Street NW, Suite 1000
 3 Telephone: 619-786-4866                      Washington, DC 20001-4501
   Email: Nicole @alotrolado.org                Telephone: (202) 662-0210
 4                                              Facsimile: (202) 662-4643
      ATTORNEYS FOR PLAINTIFF                   mark.emery@nortonrosefulbright.com
 5 RAUL NOVOA

 6                                              ATTORNEYS FOR DEFENDANT
                                                THE GEO GROUP, INC.
 7

 8
             I, Robert S. Freund, certify pursuant to C.D. Cal. Local Rule 5-4.3.4(a)(2)(i)
 9 that the content of this Stipulated Order Regarding the Disclosure of Privileged

10 Information is acceptable to all parties signing this stipulation and that all parties
      have authorized the filing.
11

12 Dated: November 8, 2018                   GREENBERG TRAURIG, LLP
                                       By:   /s/ Robert S. Freund
13
                                       Attorneys for Defendant The Geo Group, Inc.
14

15

16
      Dated: November __ , 2018                   SO ORDERED.
17

18

19                                                Hon. Shashi H. Kewalramani
20
                                                  United States Magistrate Judge

21

22

23

24

25

26

27

28
                                               -7-
      WDC 373822866v1
